Citation Nr: 0012859	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  96-49 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
fracture, left wrist, with secondary peripheral neuropathy, 
left arm, and scars, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a higher initial evaluation for status 
post closed head injury with cerebral concussion and 
headaches, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for arthritis of the 
knees.

4.  Entitlement to service connection for a bilateral ankle 
condition.

5.  Entitlement to service connection for a bilateral hip 
condition.

6.  Entitlement to service connection for hearing loss, right 
ear.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to March 
1995.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which an increased 
evaluation for status post fracture, left wrist, with 
secondary peripheral neuropathy, left arm, and scars, was 
granted to 40 percent, effective in March 1995; in which 
service connection for status post closed head injury with 
cerebral concussion and headaches (claimed as a head injury), 
was granted and awarded a 10 percent evaluation, effective in 
March 1995; and in which service connection for, inter alia, 
arthritis of the knees, a bilateral ankle condition (claimed 
as arthritis), a bilateral hip condition, and hearing loss, 
right ear, was denied.

At the hearing before the undersigned member of the Board in 
February 2000, the veteran's representative claimed 
entitlement to special monthly compensation for the loss of 
the use of the veteran's left hand.  This claim is referred 
to the RO for appropriate action.

The issues of entitlement to higher disability evaluations 
for the service-connected left wrist and head injuries are 
the subject of a remand as discussed below.

FINDING OF FACT

In February 2000, prior to the promulgation of a decision in 
the appeal, the veteran requested withdrawal of her appeal 
concerning the issues of service connection for arthitis of 
the knees, a bilateral ankle condition, a bilateral hip 
condition, and hearing loss, right ear.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met concerning the issues of service 
connection for arthritis of the knees, a bilateral ankle 
condition, a bilateral hip condition, and hearing loss, right 
ear.  38 U.S.C.A. § 7105(b)(2) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b),(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  In a VA Form 21-
4138, submitted at her hearing before the undersigned member 
of the Board in February 2000, the veteran specifically 
withdrew her appeal as to the issues of entitlement to 
service connection for arthritis of the knees, a bilateral 
ankle condition, a bilateral hip condition, and hearing loss, 
right ear.  As the appellant has withdrawn her appeal as to 
these issues, there remain no allegations of errors of fact 
or law for appellate consideration concerning these issues.  
Accordingly, the Board does not have jurisdiction to review 
this issue and it is dismissed without prejudice.


ORDER

The appeals concerning service connection for arthritis of 
the knees, a bilateral ankle condition, a bilateral hip 
condition, and hearing loss, right ear, are dismissed.


REMAND

As noted above, the veteran has appealed the initial 10 
percent evaluation for status post closed head injury with 
cerebral concussion and headaches, and the assignment of a 40 
percent evaluation for status post fracture, left wrist, with 
secondary peripheral neuropathy, left arm, and scars.  These 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992); Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  The Board has reviewed the evidence and finds that 
additional development is necessary before the completion of 
appellate review.

Concerning the rating of the left wrist disability, the Board 
notes that, while the RO added the diagnosis of peripheral 
neuropathy to the description of the left wrist disability in 
its May 1996 rating decision, it continued to evaluate the 
left wrist disability solely under Diagnostic Code 5214, 
which contemplates ankylosis of the wrist.  The RO did not 
discuss the applicability of any of the diagnostic codes 
under 38 C.F.R. § 4.124a, "Diseases of the Peripheral 
Nerves."  Manifestations of a condition that create a 
separate disability, the symptomatology of which does not 
duplicate or overlap that of another condition, may be 
assigned a separate rating under the appropriate diagnostic 
code without violating the provisions of 38 C.F.R. § 4.14.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  Because 
service connection is in effect for multiple manifestations 
of the residuals of left wrist injury -- i.e., fracture, 
peripheral neuropathy, and scars -- the RO should consider 
the assignment of separate evaluations for the separate 
manifestations of this service-connected disability.

Concerning the closed head injury residuals, including 
concussion and headaches, the veteran testified before the 
undersigned member of the Board in February 2000 that her 
condition has increased in severity.  In particular, she 
testified that the pain has increased, and that her headaches 
occur more frequently-now weekly, requiring bedrest two days 
per week.  She further testified that she receives treatment 
for her head injury residuals every six months.  

The Board notes that the most recent treatment records are 
dated in October 1996.  The veteran testified that she has 
received VA treatment for her disabilities since this date.  
These records must be obtained.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA has constructive, if not actual, 
knowledge of items generated by VA).

In addition, the VA reports of examination for 
neuropsychiatry and peripheral nerves dated, respectively, in 
April 1996 and May 1999, do not contain findings in line with 
the criteria under which the veteran's closed head injury 
residuals have been evaluated, i.e., Diagnostic Code 8100, 
for migraine, nor do they contain evidence sufficient to 
allow a determination as to whether a separate, compensable 
evaluation may be warranted for symptoms attributable to the 
diagnosed peripheral neuropathy in the left arm.

The veteran must be afforded examinations specifically to 
determine the nature and extent of these disabilities, 
including the frequency and severity of any migraine 
headaches she suffers, and identification of the nerves of 
her left arm which are involved.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997) (where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination).  See also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to her claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain and associate 
with the claims folder legible copies of 
VA medical records of treatment accorded 
the veteran for her closed head injury 
residuals and residuals of fracture of 
the left wrist since October 1996 that 
are not already of record.

2.  The RO should afford the veteran 
examinations to determine the nature and 
extent of her service-connected closed 
head injury with cerebral concussion and 
headaches, and her service-connected 
status post fracture, left wrist, with 
secondary peripheral neuropathy, left 
arm, and scars.  All indicated tests and 
studies should be accomplished.  The 
claims folder must be made available to 
the examiner(s) for review.  The 
examiner(s) should record pertinent 
medical complaints, symptoms, and 
clinical findings, and comment on the 
functional limitations, if any, caused 
by the veteran's service-connected 
closed head and left wrist injury 
residuals.  Each examiner's conclusions, 
and the reasons or bases therefor, are 
to be set forth in a clear, logical and 
concise manner in the examination 
report.  

3.  The RO should re-evaluate the 
veteran's service-connected closed head 
injury with cerebral concussion and 
headaches, and service-connected status 
post fracture, left wrist, with secondary 
peripheral neuropathy, left arm, and 
scars, in light of the newly acquired 
evidence and determine whether higher 
and/or separate compensable evaluations 
are appropriate, see Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

4.  If the decisions remain in any way 
adverse to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case 
(SSOC), and with a reasonable period of 
time within which to respond.  The SSOC 
should include all rating criteria 
applicable to the disabilities at issue, 
e.g., criteria for head injury, 
peripheral neuropathy, scars, etc., that 
were not provided in the SOC or SSOCs.

The veteran need take no action until she is so informed.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999). The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 


